Citation Nr: 1760948	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.T., and A.W.



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1963 to May 1965.  He died in June 1999.  The Appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In November 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2017, the appeal was remanded for additional development.  The Board acknowledges that the Appellant has requested a second hearing.  After review, the Board finds that there is no additional duty to provide a hearing in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At the time of his death, the Veteran was not service-connected for any disability; metastatic adenocarcinoma, listed as cause of death on the death certificate, was not shown to have had onset in service or be otherwise related thereto.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated July 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist in this case, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  A medical opinion was obtained in June 2017 that addresses the questions raised by this appeal and provides adequate rationale based on a correct factual foundation. 

In May 2017 the Board remanded the claim for further development and adjudicative action, to include obtaining a medical opinion as to the nature and etiology of the Veteran's metastatic adenocarcinoma.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   The Board is cognizant that the Appellant has argued that this medical opinion should have no probative value - citing that the clinician did not treat the Veteran during his lifetime. Considering the etiology opinion requested, the question on appeal is whether the Veteran's cancer is attributable to service, to include exposure to certain chemicals therein; the Board finds that such an opinion can be provided based on the medical evidence of record and the opining clinician's expertise.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Veteran's Cause of Death

The Appellant claims that service connection for the Veteran's cause of death is warranted.  The death certificate documents that the Veteran died in June 1999 from metastatic adenocarcinoma.  No contributory causes of death were listed.  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the Appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

At the time of the Veteran's death, service connection was not in effect for any disability, including gastric cancer or metastatic adenocarcinoma.  The Appellant contends that the Veteran's gastric cancer should be service-connected because of the Veteran's alleged, but not verified, exposure to Agent Orange during service as well as alleged in-service exposure to carcinogenic chemicals as a photo finisher.  

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active service and manifests certain enumerated diseases to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran's treatment records show that he had been diagnosed with gastric cancer and prostate cancer, but his treating physician advised that the Veteran's death was from metastatic gastric cancer.  Gastric cancers are not among the diseases listed under 38 C.F.R. § 3.309(e).  There is no competent evidence of record indicating that the Veteran's death resulted from a cancer presumptively related to herbicide exposure.  Therefore, the Board finds that service connection is not warranted for this disability on a presumptive basis due to herbicide exposure.  In this regard, the Board notes that in the December 2017 brief the appellant's representative reasserted the contention that the Veteran in died in part due to presumptive service-connected diseases.  The evidence, however, weighs against such a finding.  The question of which cancers led to the Veteran's death is a question requiring medical knowledge.  Here, the evidence indicates that prostate cancer was not a cause of the Veteran's death; there is no competent evidence that indicates that another cancer contributed or caused the Veteran's death.  Therefore, the Board will proceed with further consideration of the cancer listed on the Veteran's death certificate.  Further, as discussed below, the evidence does not indicate that the Veteran served in Vietnam.  The main contention has been that the Veteran had exposure to herbicide agents in another location.  Although the December 2017 brief indicates that the Veteran served in Vietnam, this is not shown by the record and has not been asserted by the Appellant.  See December 2017 brief, page 4.

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide agent exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Appellant contends that the Veteran was exposed to herbicide agents while serving at Fort Leonard Wood and that his death was related to such exposure.  The Appellant submitted two medical opinions, one from the Veteran's private treating physician and one from a VA physician who reviewed the Veteran's claims file, stating that gastric cancer is associated with Agent Orange exposure and opining that if the Veteran was exposed to Agent Orange, such exposure could have caused his gastric cancer.  As discussed below, as the Board finds that the Veteran did not have herbicide agent exposure, these opinions do not provide a basis for granting the benefit sought.

The Veteran's service personnel records show that he did not serve in the Republic of Vietnam, but was stationed at Fort Leonard Wood, Missouri from June 1963 to August 1963 and was stationed at Fort Belvoir, Virginia for the rest of his period of service.  Moreover, in November 2015, the Joint Services Records Research Center (JSRRC) coordinator issued a formal finding that there was a lack of information to corroborate the Veteran's exposure to Agent Orange. The Appellant has not been shown to have the expertise to identify herbicidal agents, as defined by VA regulations as warranting of presumption, and other types of herbicides.  The Board finds the official findings based on service records to be the most probative evidence on this point.  Accordingly, the Board finds that the Veteran was not exposed to herbicide agents, including Agent Orange, during his military service.

As the Veteran was not exposed to herbicide agents presumptively or on a facts found basis, his metastatic gastric cancer is not related to exposure to herbicide agents in-service.  

The Appellant alternatively contends that the chemicals the Veteran was exposed to as a photo finisher caused his gastric cancer.  A medical opinion was provided in June 2017 to determine the etiology of the Veteran's gastric cancer.  The examiner opined that the Veteran's gastric cancer was less likely than not related to service, to include in-service exposure to photo finishing chemicals.  The examiner noted that "[n]one of the chemicals used in photographic processing and finishing cause adenocarcinoma of stomach" and that gastric adenocarcinoma is usually caused by helicobacter Pylori, which can also cause gastric ulcers like the Veteran had in 1996 (post-service).  

Here, the record contains no indication that there is any relationship between Veteran's metastatic gastric cancer and his military service, to include carcinogenic chemical exposure therein.  Service treatment records do not show any complaints, treatment or diagnoses related to gastric cancer, and there are no competent opinions of record indicating that there is any relationship between the Veteran's military service and his metastatic gastric cancer.

The Board notes that the Appellant submitted articles on the connection between Agent Orange exposure and the development of stomach cancer.  However, the articles are not specific to the Veteran and the findings therein were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, as noted, the evidence is against a finding that the Veteran had exposure to herbicide agents, to include Agent Orange, during service.

Since the competent evidence indicates that the Veteran's gastric cancer is not related to service, to include in-service exposure to photo finishing chemicals, the Board finds that service connection is not warranted for the Veteran's gastric cancer.  While the Appellant argues to the contrary, matters concerning the classification and types of cancers are not within the province of a layperson and he is not shown to have the appropriate training and expertise to render an opinion on this medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Although the Board is sympathetic to the Appellant's claim, the criteria for an award of service connection for the cause of the Veteran's death has not been presented. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for cause of death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


Service connection for the cause of the Veteran's death is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


